Title: John Campbell to [James Madison], 13 June 1829
From: Campbell, John
To: Madison, James


                        
                            
                                My dear Sir.
                            
                            
                                
                                    Washington
                                
                                 13th. June 1829
                            
                        
                        
                        I received this morning your kind letter of the 11th. and return you my respectful & sincere
                            acknowledgements for the friendly good wishes with which you have honored me: Coming as they do from an aged patriot so
                            long and so eminently distinguished in the estimation of his country they can not be otherwise than extremely flattering
                            to me. I shall soon be familiar with all the forms of this Office and have no fears now that so far as my duties are concern’d the nation shall have no cause of dissatisfaction.
                        I will with great pleasure attend to the subject of your letter and will be very happy at any time to hear
                            from you on any matter in which you may be concerned. With my best wishes for your health & happiness with those
                            of your family I remain Dear Sir Yours truly
                        
                        
                            
                                John Campbell
                            
                        
                    